Exhibit 99.1 Tops Holding LLC and Tops Markets II Corporation Announce Early Results of Exchange Offer and Consent Solicitation and Extension of Deadline for Receipt of Total Exchange Consideration Williamsville, NY, July 24, 2017– Tops Holding LLC and Tops Markets II Corporation (the “Issuers”) today announced the early tender results for their previously announced exchange offer (the “Exchange Offer”) to certain eligible noteholders described below to exchange any and all of the outstanding $85,514,000 aggregate principal amount of 8.750%/9.500% Senior Notes due 2018 (CUSIP / ISIN Nos 89078XAB3 / US89078XAB38) (the “HoldCo Notes”) issued by Tops Holding II Corporation for a combination of new 9.000% Senior Amortizing Notes due 2021 (the “OpCo Notes”) and cash consideration.
